United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, MERIDIAN
NAVAL AIR STATION, Meridian, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-582
Issued: August 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2013 appellant filed a timely appeal from the October 31, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has a ratable hearing loss warranting a schedule award.
FACTUAL HISTORY
On May 30, 2012 appellant, then a 52-year-old supervisory police officer, filed a claim
alleging permanent hearing loss at work. He became aware of his hearing loss on March 19,

1

5 U.S.C. § 8101 et seq.

2008 and realized that it was causally related to his employment on May 20, 2012. Appellant
resigned on June 16, 2012.
In a May 23, 2012 statement, appellant noted that he started work in 2003 and had normal
baseline hearing. He was assigned to patrol and work in the flight line area from two to four
hours a day for several years with training planes flying over the gate exposing him to hazardous
noise. Appellant worked at three different air shows in his nine years at the base and the only
hearing protection provided were “softies.” He was rarely offered ear protection and never
demonstrated how to wear earplugs until an examination in 2012. Appellant stated that twice a
year he was a member of the naval security forces that practiced shooting using a nine millimeter
Beretta, 12-gauge shotgun and an M-16 rifle. He experienced pain in his right ear and had to
adjust the volume to listen to the radio, television and normal conversations.
The employing establishment submitted audiograms from hearing tests dated May 18,
2004 to May 10, 2012, which found progressive hearing loss in both ears. In a May 10, 2012
audiogram, the audiologist noted that appellant was not enrolled in a hearing conservation
program but was required to receive an annual hearing test. It was noted that screening
tympanometry was within normal limits in both ears, appellant reported occasional difficulty
hearing in noisy situation but had no tinnitus, dizziness or facial numbness. The audiologist
noted that the audiogram results were consistent with mild high frequency sensorineural hearing
loss in the right hear and moderate high frequency sensorineural hearing loss in the left ear. An
initial hearing examination of May 5, 2003 showed normal thresholds in both ears. The
audiologist noted appellant’s hearing loss was consistent with a history of firearms use.
By letter dated June 1, 2012, OWCP advised appellant of the evidence needed to
establish his claim. In a letter of the same date, it requested that the employing establishment
address the sources of appellant’s noise exposure, decibel and frequency level, periods of
exposure and the hearing protection provided.
Appellant submitted a resume and several statements dated January 6 to June 7, 2012
addressing his noise exposure. He submitted was an audiogram dated May 5, 2003, which was
not interpreted and the March 1, 2011 audiogram previously of record.
In a September 7, 2012 statement of accepted facts, OWCP noted that appellant was
employed from June 2003 to June 2012 as a gate security guard and patrol officer at the air
station, which was used primarily for pilot training and he was exposed to aircraft noise.
Appellant was also exposed to handgun, rifle and shotgun noise during semi-annual firearm
training at the weapons range. He reported occasionally wearing hearing protection. From
September 1981 to April 2003, appellant was a police officer in nonfederal employment and was
exposed to noise during firearm training. He also previously served in the military. Appellant
reported having no noise exposure due to hobbies.
On September 12, 2012 OWCP referred appellant to Dr. Kimberly A. Donnellan, a
Board-certified otolaryngologist, for an otologic examination and an audiological evaluation. In
an October 2, 2012 report, Dr. Donnellan examined him and noted his history of exposure to
workplace noise. She diagnosed mild high frequency sensorineural hearing loss in the right ear
and moderate-to-severe mixed hearing loss in the left ear, which was due to the noise exposure

2

encountered in appellant’s job. In 2004, appellant had a mild high frequency hearing loss in the
left ear greater than the right ear. In 2012, his hearing worsened in both ears with probable mild
noise-induced hearing loss in the right ear and mixed hearing loss in the left ear with possible
ossicular chain dysfunction. Dr. Donnellan opined that ossicular chain dysfunction could be
noise induced and related to a specific noise event. She performed an otologic evaluation of
appellant on February 27, 2012 and audiometric testing was conducted the same date. Testing at
the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed the following:
right ear 10, 15, 20 and 30 decibels; left ear 10, 10, 30 and 50 decibels. Dr. Donnellan opined
that appellant had zero percent monaural hearing loss and zero percent binaural hearing loss.
On October 16, 2012 an OWCP medical adviser reviewed Dr. Donnellan’s report and the
audiometric test of October 2, 2012. The medical adviser determined that appellant’s hearing
loss was not severe enough to be ratable for a schedule award after applying OWCP’s current
standards for evaluating hearing loss to the results of the October 2, 2012 audiogram.
On October 17, 2012 OWCP accepted appellant’s claim for bilateral hearing loss due to
noise exposure. On October 22, 2012 appellant filed a claim for a schedule award.
In a decision dated October 31, 2012, OWCP denied appellant’s schedule award claim as
his hearing loss was employment related, it was not severe enough to be considered ratable.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, it does not specify
the manner in which the percentage of loss shall be determined. For consistent results and to
ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
The American Medical Association, Guides to the Evaluation of Permanent Impairment,4
(A.M.A., Guides), has been adopted by the implementing regulations as the appropriate standard
for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.7 Then, a “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
2

Id. at § 8107.

3

20 C.F.R. § 10.404 (1999).

4

A.M.A., Guides (6th ed. 2008).

5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

A.M.A., Guides at 250 (6th ed. 2008).

7

Id.

3

the ability to hear everyday speech under everyday conditions.8 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.10 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.11
ANALYSIS
OWCP accepted that appellant sustained bilateral hearing loss due to noise exposure from
his federal employment. The issue is whether he sustained a ratable impairment in accordance
with the A.M.A., Guides, warranting a schedule award.
OWCP properly referred appellant to Dr. Donnellan to assess his hearing loss and any
permanent impairment. In an October 2, 2012 report, Dr. Donnellan report found that his mild
high frequency sensorineural hearing loss was due in part to his workplace noise exposure. She
provided findings from audiometric testing that was performed. In an October 16, 2012 report,
an OWCP medical adviser reviewed Dr. Donnellan’s findings and concurred that appellant’s
hearing loss was caused by his federal employment. The medical adviser applied OWCP’s
standardized procedures to the October 2, 2012 audiogram to determine if his hearing loss was
ratable for schedule award purposes. Testing for the right ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cycles per second revealed decibels losses of 10, 15, 20 and 30. The
decibels were totaled at 75 and divided by 4 to obtain an average hearing loss at those cycles of
18.75 decibels. The average of 18.75 decibels was then reduced by 25 decibels (the first 25
decibels were discounted as discussed above) to equal zero percent hearing loss for the right ear.
Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed decibels losses of 10, 10, 30 and 50. The decibels were totaled at 100 and divided by 4
to obtain the average hearing loss at those cycles of 25 decibels. The average of 25 decibels was
then reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to zero
which was multiplied by the established factor of 1.5 to compute a zero percent hearing loss for
the left ear. The medical adviser noted that appellant did not have any ratable binaural hearing
impairment under the A.M.A., Guides that warranted a schedule award.
The Board finds that the medical adviser applied the proper standards to Dr. Donnellan’s
report and the October 2, 2012 audiogram. The result is a zero percent monaural hearing loss
and a zero percent binaural hearing loss. There is no medical evidence of record that supports a
ratable hearing loss.

8

Id.

9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

4

On appeal, appellant asserts that he should have been granted a schedule award since his
hearing loss was accepted as work related and due to constant frequency-type noise in his ears.
The Board notes that Dr. Donnellan did not find evidence of tinnitus or address its impact on his
ability to perform activities of daily living.12
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a schedule award for
hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the October 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See David W. Ferrall, 56 ECAB 362 (2005).

5

